Citation Nr: 0725049	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  05-21 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  


FINDING OF FACT

Since the initial grant of service connection, the veteran's 
post-traumatic stress disorder (PTSD) has manifested by 
restricted and anxious affect, depressed mood, intrusive 
thoughts and recollection of combat, short- and long-term 
memory impairment, problems with concentration, sleep 
disturbance, and hypervigilance.  The evidence also showed 
that the veteran was fully oriented, with a goal-directed 
thought process, intact abstracting ability, no evidence of 
delusions, denial of hallucinations, and no gross cognitive 
impairments.


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent, but no 
more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claim, the 
RO's letter dated in December 2003 advised the veteran of the 
foregoing elements of the notice requirements.  See 38 C.F.R. 
§ 3.159(b)(1).  Although notice was not provided to the 
veteran prior to the initial adjudication of his claim 
informing him that a disability rating and an effective date 
would be assigned should the claim of service connection be 
granted, the Board finds that the veteran has not been 
prejudiced.  "In cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
491 (2006).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records and his VA treatment records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In addition, the veteran has been 
provided with VA psychiatric examinations during the course 
of this appeal.  Finally, there is no indication in the 
record that additional evidence relevant to the issue being 
decided herein is available and not part of the record.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 473.

The veteran's claim for service connection for PTSD was 
received in October 2003.  In a rating decision dated in 
April 2004, the RO granted service connection for PTSD and a 
30 percent evaluation was assigned, effective the date of 
receipt of the veteran's claim.  See 38 C.F.R. § 3.400 
(2006).  The veteran subsequently filed a timely appeal of 
this decision seeking a higher initial disability rating for 
his service-connected PTSD.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the current appeal is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for this disability.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Id.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time.  Id.

The current regulations establish a general rating formula 
for mental disorders.  38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id.

Pursuant to Diagnostic Code 9411, PTSD is rated 30 percent 
when it is productive of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).  A 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
there is objective evidence demonstrating occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to suicidal ideation; obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 51-60 indicates moderate symptoms 
(e.g., flat affect, circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational or 
school functioning (e.g., having few friends or having 
conflicts with peers or co-workers).  A GAF score of 41-50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  DSM-IV at 46-47.  

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126 (2006); VAOPGCPREC 10-95.

Based on the analysis of the evidence as outlined below, the 
Board finds that the evidence supports an increased initial 
disability rating of 50 percent, and no more, for the 
veteran's service-connected PTSD.

In a September 2000 VA treatment record, the veteran 
complained of social isolation, lack of motivation, and 
feeling irritable.  The report diagnosed alcohol dependence 
and a history of alcohol withdrawal symptoms, and noted a GAF 
score of 50 was assigned in July 2000.

In May 2002, the veteran was admitted to the VAMC for alcohol 
detoxification.  VA medical treatment records noted the 
veteran's self-reported history of sleep disturbance, low 
energy, and inability to concentrate.  The veteran denied 
suicidal or homicidal ideation and visual or auditory 
hallucinations.  On mental status examination, the veteran 
was alert and fully oriented, had fair eye contact, normal 
speech, fair insight and judgment, and goal-directed thought 
processes.  The VA examiner noted that the veteran's mood was 
"okay with a congruent euthymic effect."  The examiner 
diagnosed depressive disorder not otherwise specified:  major 
depressive disorder versus substance-induced mood disorder.  
A GAF score of 49 was assessed upon hospital admission, and a 
GAF score of 60 was assessed upon discharge.

VA treatment records from August 2002 to February 2003 note 
the veteran's complaints of depression, lack of ambition, 
anxiety, and memories and dreams of Vietnam.  The veteran was 
diagnosed with alcohol dependence, and depression, major 
versus substance induced.  A GAF score of 50 was assigned in 
August 2002.

A VA psychiatric evaluation was conducted in June 2003.  The 
veteran complained of sleep disturbance, night sweats, and 
nightmares a couple of times per week and noted that he 
struggles and fights in his sleep, has kicked his girlfriend 
in his sleep, and no longer sleeps in the same bed with her 
as a result.  The veteran also complained of anxiety, 
intrusive memories, social isolation, exaggerated startle 
response, irritability, outbursts of anger, and 
hypervigilance.  The veteran denied suicidal or homicidal 
ideation and violent behavior.  Upon mental status 
examination, the veteran was alert and fully oriented, 
hypervigilant, and his mood was mildly depressed with an 
anxious affect.  There was no evidence of hallucinations or 
delusions.  The VA examiner diagnosed chronic PTSD, noting 
that it was combat related.

A November 2003 VA treatment record noted that a GAF score of 
50 was assigned in June 2003 and that the veteran was 
experiencing increased irritability.

In January 2004, the veteran was admitted to the VAMC 
psychiatric unit for alcohol detoxification.  VA treatment 
records from that time note that the veteran was agitated and 
in restraints.  The veteran was delirious and oriented to 
name only, and his mental state was affected by alcohol 
withdrawal, pain medication, appendectomy post operative, and 
cardiac dysfunction.  A February 2004 VAMC discharge summary 
noted the veteran's complaints of depression, and stated that 
he had reported thoughts of shooting himself with a gun and 
that he was tired with his life.

VA treatment records from March 2004 to April 2005 note the 
veteran's complaints of decreased drive, irritability, 
worrying about everything, and an inability to make up his 
mind.  The veteran noted that he felt that his depression was 
stable, and consistently denied suicidal ideation.

In April 2004, a VA PTSD examination was conducted.  The 
veteran reported that he worked on a freight dock for 30 
years after service, at which time he retired.  The veteran 
stated that while he was working, he was frequently absent 
from work due to drinking.  Aside from his absences, the 
veteran reported satisfactory work performance and that he 
got along well with others.  The veteran has been married and 
divorced two times, and currently lives with his girlfriend.  
The veteran noted that he does not like crowds, but that he 
does have some friends that he visits with.  He denied a 
history of suicide attempts or assaultive behavior.  

On mental status examination, the veteran's behavior was 
appropriate and there was no evidence of psychotic symptoms 
or impairment of thought processes.  The veteran indicated 
difficulties with short- and long-term memory.  The veteran 
reported sleep disturbance, fatigue, depressive feelings on 
occasion, and feelings of tension and irritability.  The VA 
examiner noted that the veteran's symptoms included intrusive 
memories related to combat at least weekly, occasional 
nightmares a few times per month, psychological distress on 
exposure to stimuli which remind him of combat, efforts to 
avoid feelings, thoughts, or activities that arouse 
recollection of combat, restricted range of affect, 
exaggerated startle response, hypervigilance, sleep 
difficulties, anger outbursts, and loss of interest in 
activities.  The veteran indicated that he had improved in 
the area of emotional detachment from others.  The VA 
examiner diagnosed chronic PTSD related to combat and a GAF 
score of 55 was assigned.

In February 2007 a VA PTSD examination was conducted.  The 
veteran indicated that he began working part-time as a 
janitor in May 2006, and full-time in November 2006.  The 
veteran reported conflicts with co-workers, and that he was 
breaking up with his girlfriend.  The veteran noted that he 
had few friends, and no leisure activities.  The veteran 
reported symptoms including nightmares, intrusive memories, 
psychological distress and reactivity on exposure to cues, 
avoidance of reminders of combat trauma, inability to recall 
certain aspects of trauma, diminished interest or 
participation in activities, detachment and estrangement from 
others, sense of foreshortened future, sleep disturbance, 
irritability, outbursts of anger, difficulty concentrating 
and paying attention, hypervigilance, anxiety, and 
exaggerated startle response.  The VA examiner noted that the 
veteran's alcohol dependence was a means of coping with his 
PTSD symptoms.

On mental status examination, the veteran was alert and fully 
oriented.  His eye contact was fair, his speech was normal, 
his responses were logical, and his thought process was goal-
directed.  The VA examiner noted no problems with hygiene or 
basic activities of daily living, no obsessive or ritualistic 
behavior, and no panic attacks.  The veteran had some memory 
impairment, such as names and tasks, depressed mood two to 
three times per week or anxious mood daily, problems with 
impulse control, and sleep impairment.  The veteran reported 
no suicidal or homicidal ideation.  The VA examiner diagnosed 
PTSD related to combat, and a GAF score of 51 was assigned.

The Board finds that the evidence of record supports an 
evaluation of 50 percent.  GAF scores are a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  
Carpenter, 8 Vet. App. at 242.  The veteran's GAF scores of 
51, 55, and 60 reflect some moderate symptoms or some 
moderate difficulty in social, occupational, or school 
functioning, but the 49 and numerous 50 scores reflect some 
serious symptoms or serious impairment in social, 
occupational, or school functioning.  See DSM-IV at 46-47.  
Although important in evaluating mental disorders, the Board 
must consider all of the pertinent evidence of record and set 
forth a decision based on the totality of the evidence in 
accordance with all applicable legal criteria.  See 
Carpenter, 8 Vet. App. at 242. 

The veteran reported nightmares, night sweats, and intrusive 
recollections of combat, but denied hallucinations, and 
suicidal or homicidal ideations.  The veteran also reported 
depression, anxiety, poor concentration and memory, 
relationship problems, sleep disturbance, and lack of 
interest or motivation.  The medical evidence showed that the 
veteran was alert and fully oriented, and had organized and 
goal-oriented thought flow.  The medical evidence further 
showed that the veteran had a restricted and anxious affect, 
problems with impulse control, outbursts of anger, poor 
memory and concentration, short- and long-term memory 
impairment, hypervigilence, exaggerated startle response, 
anxiety, and depression.  The veteran reported difficulty 
getting along with co-workers and conflicts with his 
girlfriend.  In addition, although he has a few friends, he 
does not engage in leisure activities and is detached and 
estranged from others.  Although the evidence showed that the 
veteran had fair judgment and the evidence did not 
demonstrate impairment of thinking, difficulty understanding 
complex commands, impaired speech, or panic attacks, the 
resulting manifestations of the veteran's PTSD were 
restricted and anxious affect, short- and long-term memory 
impairment, disturbances of motivation and mood, and 
difficulty maintaining effective relationships, both social 
and occupational.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Accordingly, an initial evaluation of 50 percent for 
PTSD is warranted.

However, an initial evaluation in excess of 50 percent for 
PTSD is not warranted.  The veteran has consistently denied 
suicidal and homicidal ideation; obsessional rituals which 
interfere with routine activities have not been shown; the 
veteran's speech has not been shown to be intermittently 
illogical, obscure, or irrelevant; and he does not have near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively.  
Moreover, evidence of spatial disorientation and neglect of 
personal appearance and hygiene is not of record.  Finally, 
although the veteran has difficulty in establishing and 
maintaining relationships, the inability to do so has not 
been shown.  Id.  In February 2007, the veteran reported that 
he has a few friends, but is detached and estranged from 
others.

Accordingly, the preponderance of the evidence supports an 
initial evaluation for PTSD of 50 percent, but is against a 
higher evaluation.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation of 50 percent, but no more, for PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


